DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 and 12/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/01/2020 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed and approved.
Claims 1-18 are allowance.
 	Regard to claims 1 and 10, the closest prior art record Perrone (US 2007/0208442 A1) and Koneru et al. (US 9,459,994 B2) teach a system for distributed network performance management, comprising:
 	a control server, comprising a memory, a processor, and a first plurality of programming instructions stored in the memory which, when operating on the processor, cause the control server to:

 	However, the combination of Perrone and Koneru are fail to teach or fairly suggest
 	the configuration instructions for each device comprising a level of autonomy of the client device;
 	receive network test results from the client device;
 	determine a condition of performance of the network from the received data; and
 	change the configuration instructions for one or more of the plurality of client devices based on the condition of performance of the network; and
 	a distributed testing application comprising a second plurality of programming instructions stored in a memory of, and operating on a processor of, each of the plurality of client devices, wherein the second plurality of programming instructions, when operating on the processor of the respective client device, causes the respective client device to:
 	receive the configuration instructions; establish a network testing regime, the network testing regime being based on the level of autonomy and comprising:
 	a selection of one or more types of network testing to be performed;
 	a schedule for performing the one or more types of network testing;
 	a selection of one or more granularity levels for the one or more types of network testing; and

 	further comprising a hierarchy of client devices wherein some of the plurality of client devices act as an intermediary control server for other client devices.

Claims 2-9 and 11-18 are allow as being dependent directly or indirectly to the independent claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641